Name: Commission Regulation (EEC) No 1974/86 of 26 June 1986 fixing for the 1986/87 marketing year the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 86 Official Journal of the European Communities No L 170/37 COMMISSION REGULATION (EEC) No 1974/86 of 26 June 1986 fixing for the 1986/87 marketing year the import levies on sugar beet and sugar cane fixing for the 1986/87 marketing year the derived inter ­ vention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs (*), HAS ADOPTED THIS REGULATION : Article The import levies referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 on the products listed in Article 1 ( 1 ) (b) of that Regulation shall be as follows for the 1986/87 marketing year : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 934/86 (2), and in particular Article 16 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calculated at a standard rate on the basis of the sucrose' content of each of those products and the levy on white sugar ; Whereas Article 6 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the applica ­ tion of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the levy applicable to these products, which is fixed for each marketing year, is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the thre ­ shold price valid for the relevant marketing year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas the threshold price for white sugar was fixed by Council Regulation (EEC) No 1453/86 of 13 May 1986 CCT heading No Description ECU pertonne 12.04 Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane : A. Sugar beet : I. Fresh 73,47 II . Dried or powdered 252,56 B. Sugar cane 50,51 Article 2 This Regulation shall enter into force on 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 87, 2. 4. 1986, p. 1 . (3) OJ No L 151 , 30. 6 . 1968 , p. 42. b) OJ No L 171 , 28 . 6. 1978 , p. 34. 0 OJ No L 113, 28 . 4. 1984, p. 14 .